Appeal by a self-insured employer from awards of the State Industrial Board [now Workmen’s Compensation Board] in favor of *863the widow of Antonio Szunowski, deceased. The decedent had been employed for over twenty years as a motorman by the employer, which was engaged in the business of operating a street railroad in the city of New York. The board found on February 6, 1940, while the decedent was engaged in the regular course of his employment and while operating a trolley car along Westchester Avenue, in the borough of the Bronx, New York City, the trolley collided with a milk truck and a wooden sign box fell and struck him on the top of the head causing him to sustain accidental injuries which later resulted in his death. This finding is supported by the evidence. There is adequate proof to establish causal relation between the accidental injuries and the disability and subsequent death of Szunowski. Only questions of fact are involved. Awards affirmed, with costs to the Workmen’s Compensation Board. All concur.